Starr County Hospital District
                                                                 d/b/a Starr County Memorial
                                                                       Hospital; Elizabeth



                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 23, 2014

                                    No. 04-13-00324-CV

       Law Office of Preston Henrichson, P.C. a/k/a Law Offices of Preston Henrichson,
                                        Appellants

                                               v.

STARR COUNTY HOSPITAL DISTRICT d/b/a Starr County Memorial Hospital; Elizabeth
                            Gonzalez,
                            Appellees

                  From the 229th Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-12-246
                         Honorable Ana Lisa Garza, Judge Presiding


                                       ORDER
Sitting:      Catherine Stone, Chief Justice
              Karen Angelini, Justice
              Luz Elena D. Chapa, Justice

       The court has considered the Appellee's Motion for En Banc Reconsideration, and the
motion is DENIED.



                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court